Citation Nr: 9908363	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  93-11 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar strain with 
secondary herniated lumbar disc, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from May 1972 to April 1976 
and February 1978 to February 1982.  

The appeal originated with a rating decision dated in July 
1991 in which the Regional Office (RO) denied the veteran's 
April 1991 claim for entitlement to an increased evaluation 
for the veteran's service-connected back disability.  The 
veteran subsequently perfected an appeal of that decision; 
and the Board of Veterans' Appeals (Board) remanded the case 
in March 1995.  

In a November 1995 rating decision, the RO granted service 
connection for herniated disc of the lumbar spine and 
assigned a 40 percent rating for that disorder, effective in 
April 1991, a 100 percent temporary rating under the 
provisions of 38 C.F.R. § 4.30, effective in October 1992, a 
40 percent evaluation effective in October 1993, and a 20 
percent evaluation, effective July 24, 1995.  

The Board remanded that case again in May 1996.  In December 
1996, the RO restored the previously assigned 40 percent 
evaluation for lumbar strain with secondary herniated lumbar 
disc, effective July 24, 1995.  Thus, the veteran's service-
connected low back disability has been rated as 40 percent 
disabling since April 1991, when the veteran filed the claim 
for entitlement to an increased evaluation which is still on 
appeal.  


REMAND

The Board notes that the criteria for an evaluation in excess 
of 40 percent under Diagnostic Code 5293 includes pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. Part 4.  

The Board concludes that additional development is warranted 
in light of the evidence discussed below.  

At a VA examination in July 1991, there was moderate 
paravertebral lumbar spasm present; and straight leg raising 
test was positive on the left at 45 degrees and on the right 
at 55 degrees.  Reflexes of the lower extremities were not 
remarkable except that there was a depressed Achilles tendon 
reflex.  No pathologic reflexes were present.  There was also 
a decreased sensation over the posterolateral aspect of the 
thigh and lateral left leg extending over the heel and 
lateral aspect of the left foot and involving the little and 
the fourth toe.  

In a letter dated in September 1993, J. T. Hocker, M.D., 
related that the veteran would probably be left with a 
partial permanent impairment of the body as a whole of 
approximately 25 to 30 percent.  

A VA orthopedic examination in July 1995 revealed no palpable 
muscle spasm.  Deep tendon reflexes at both knees were 3+ and 
2+ at the right ankle.  The left ankle reflex was absent and 
was not obtainable with reinforcement.  Straight leg raising 
was to 85 degrees in both sitting and lying position and was 
limited by tight hamstrings.  Dorsiflexion of the ankle at 
that 85 degrees of straight leg raising caused a complaint of 
mild low back pain but no sciatic pain.  Simultaneous hip and 
knee flexion elicited similar complaint of low back pain.  
There was also hypesthesia to touch over the lateral aspect 
of the left foot and distal leg. 

The veteran also underwent a private medical examination in 
July 1995.  At that examination, strength in the lower 
extremities was full, but sensation was altered along the 
lateral aspect of the left foot and lateral left  leg.  The 
left ankle reflex was absent but otherwise reflexes were 
normal and symmetric.  Straight leg raising aggravated his 
lower back condition bilaterally at approximately 75 to 80 
degrees.  He was able to stand on his toes and heels and 
squat to the floor.  He could almost bend to a horizontal 
position from the waist.  The physician's impression was that 
neurological examination was normal with the exception of his 
residual numbness and absent ankle reflexes as a result of 
his previous left S1 radiculopathy.  The physician reported 
that, aside from those findings, he found no neurological 
abnormalities or impairment.  

The veteran underwent another VA examination of the spine in 
September 1996.  At that examination, the paralumbar muscles 
were very tight bilaterally; and the veteran would move no 
more than 5 degrees in any plane.  Pelvic rotation caused 
complaints of low back pain as did mild manual compression 
force placed over the occiput.  He heel and toe walked 
normally.  Straight leg raising in both sitting and supine 
position elicited complaint of back pain only at 30 degrees 
bilaterally.  The back pain was intensified by both 
dorsiflexion and plantar flexion of the ankle with plantar 
flexion of the ankle causing the more severe degree of pain.  
He reported a similar hip and knee flexion.  Deep tendon 
reflexes at both knees and at the right ankle were 1+.  There 
was some absent reflex at the left ankle.  

The September 1996 VA examiner reported that, since his 
examination in 1995, the veteran showed marked loss of motion 
and had developed what appeared to be true sciatic type of 
scoliosis.  The examining physician added "[u]unfortunately 
evaluation of [the veteran was] made difficult by the fact 
that he [wa]s exhibiting signs of functional overlay as 
manifested by inappropriate responses to the various testing 
procedures."  

In an addendum dated in December 1996, the VA physician who 
examined the veteran in July 1995 and September 1996 related: 

As to physical findings, there are really 
no abnormal objective clinical 
abnormalities.  This range of motion that 
is exhibited by [the veteran] is that he 
can move no more than 5 degrees.  A loss 
of motion cannot be medically explained 
on the basis of the patient's previous 
surgeries, particularly on the basis of 
his fusion.  People with solid fusions 
from L3 to the sacrum will not lose range 
of motion to this degree.  Furthermore, 
as is recorded in my last report, he 
shows inappropriate responses to physical 
testing procedures and he shows multiple 
Waddell signs.  

He shows an attempt to specifically 
answer some of these questions, I have no 
way to measure fatigability in this 
gentleman.  He certainly shows no 
incoordination.  He shows again, to 
repeat, no abnormal neurological 
findings.  

[The veteran's] condition most closely 
fits that of category I of cervical, 
thoracic and thoracolumbar impairment 
ratings of the disability evaluation from 
the AMA.  Class I findings consist of 
subjective complaints only with no 
confirmatory abnormal clinical or 
radiographic findings.

On the other hand, [the veteran] has had 
a disc removal at one level and he has 
undergone successful fusions from L3 to 
the sacrum.  These I should think are 
ratable impairments.  

I am not sure how to answer a question 
that asks whether during flare-ups of 
back pain significant functional 
disability occurs.  If one accepts that 
[the veteran], as matter-of-fact, does 
have flare-ups of unknown etiology, then 
of course he would be functionally 
impaired during such episodes.  I know of 
no way to answer a question concerning 
how much many more degrees of motion 
would need to diminish this alleged 
disability.  He has no x-ray evidence of 
ankylosis at all.  

Thus, a VA physician who has examined the veteran twice has 
suggested that the veteran was exhibiting signs of functional 
overlay on examination and that the degree of limitation of 
motion exhibited on examination is not consistent with the 
veteran's history of surgeries.  However, the Board also 
notes that that same physician reported in December 1996 that 
there was no evidence of abnormal neurological findings on 
examination after he noted absent left ankle reflex and 
hypesthesia to touch over the lateral aspect of the left foot 
and distal leg in the examination reports in 1995 and 1996. 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  Therefore, the 
case is REMANDED to the RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also ask the 
veteran to identify the names and 
complete addresses of any additional 
medical providers, VA and private, who 
have treated his back complaints since 
the last remand.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran.  

2.  The RO should then ask the physician 
who wrote the December 1996 addendum, if 
possible, for additional clarification 
regarding his previous opinion.  
Specifically, that examiner should be 
asked to reconcile his conclusions 
regarding the absence of abnormal 
neurological findings on examination and 
radiographic evidence with the examination 
reports dated in July 1995 and September 
1996, including the findings regarding 
absent left ankle reflex and hypesthesia, 
and the X-rays reports dated in July 1995 
and September 1996.  

If the December 1996 examiner is not 
available, the RO should schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
his service-connected back disability.  It 
is very important that the examiner be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination; and the examination should 
include all necessary tests and studies.  
Also, the veteran's low back should be 
examined for degrees of both active and 
passive range of motion and any limitation 
of function of the parts affected by 
limitation of motion of the lumbar spine.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's disabilities involving the low 
back exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.   
Finally, the examiner should note and 
describe any muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 8 -


